ELDRIDGE, J.,
concurring in part and dissenting in part.
I concur in the result with respect to the Court’s reversal of the Court of Special Appeals’ judgment affirming Tracy’s *24conviction on Count 1. I dissent, however, from the affirmance of the Court of Special Appeals’ judgment affirming the conviction on Count 2. In my view, Tracy’s letter was too ambiguous to support either conviction. Consequently, both judgments should be reversed for insufficient evidence.
Chief Judge BELL joins in this opinion.